Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kheawhorm (US 9,944,340) in view of Tsujii (US 8,260,504).
In re claim 1, Kheawhorm discloses a vehicle comprising: a vehicle body frame; a front wheel supported by the vehicle body frame; a handle that is operated by an occupant to turn the front wheel; a pair of left and right first front lights (210R, L) extending linearly in a left-right direction, and located farther rearward than a front end of the front wheel and farther forward than the handle as shown in Figure 1; and a pair of left and right second front lights (142R, L) provided separately from the first front lights as shown in Figure 3, but does not disclose wherein the handle is located farther rearward than a rotation axis of the front wheel.  Tsujii, however, does disclose wherein the handle (11) is located farther rearward than a rotation axis of the front wheel (vertically around connecting points 26R, L) as shown in Figure 2 to steer a leanable vehicle. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the steering of Kheawhorm such that it comprised that of Tsujii to allow the vehicle to lean when turning.

In re claim 4, Kheawhorm further discloses wherein the pair of left and right first front lights are located farther forward 31than the pair of left and right second front lights as shown in Figure 1.  
In re claim 5, Kheawhorm further discloses a display (70) located farther rearward than the pair of left and right second front lights and that displays information to the occupant.  
In re claim 6, Kheawhorm further discloses wherein a width of an irradiation surface of each of the pair of left and right first front lights is larger than a width of an irradiation surface of each of the pair of left and right second front lights as shown in Figure 3.  
In re claim 7, Kheawhorm further discloses wherein the pair of left and right first front lights extend laterally outward and upward as shown in Figures 3.  
In re claim 8, Kheawhorm further discloses a front cover (64) that covers at least a portion of a front portion of the vehicle body frame that is located farther forward than the handle; wherein the front cover is disposed around the pair of left and right first front lights and the pair of left and right second front lights.  

In re claim 10, Kheawhorm discloses the vehicle according to Claim 8, but does not specifically disclose wherein the pair of left and right second front lights are concealed behind the front cover in a planar view of the vehicle. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Kheawhorm such that it concealed the lights from above to protect them from the elements.
In re claim 11, Kheawhorm further discloses wherein the pair of left and right first front lights are located, respectively, along a left edge and a right edge of the front cover as shown in Figure 3.  
In re claim 14, Kheawhorm further discloses wherein the vehicle includes a seat that is straddled by the occupant.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kheawhorm and Tsujii in view of Arai (US 2013/0168039).
In re claim 12, Kheawhorm and Tsujii disclose the vehicle according to Claim 8, but do not specifically disclose wherein the front cover is made of a resin. Arai, however, does disclose wherein the front cover (6) is made of a resin (see [0035]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Kheawhorm and Tsujii such that it .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kheawhorm and Tsujii in view of Takata (US 2017/0334488).
In re claim 13, Tsujii further discloses wherein the front wheel includes a left front wheel and a right front wheel (27R, L); a pair of left and right front arms (21R, L) respectively supporting the left and right front wheels, and attached to the vehicle body frame in a swingable manner; and a pair of left and right front shock absorbers (31R, L) that joins the pair of left and right front arms to the vehicle body frame, but does not disclose located at same locations in a front-rear direction of the vehicle as the 33pair of left and right first front lights. Takata, however, does disclose wherein the shock absorbers are at same locations in a front-rear direction of the vehicle as the 33pair of left and right first front lights as shown in Figures 11-12. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lights and shock aborbers of Kheawhorm and Tsujii such that they comprised the same front/back location of Takata to produce a more compact vehicle by having the lights and shock absorbers closer to the handles.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach saddle vehicles of interest.	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL R STABLEY/Examiner, Art Unit 3611       

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611